UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 - For the Quarterly Period Ended June 30, 2010 Or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 - For the Transition Period From to Commission file number 1-701 GREAT NORTHERN IRON ORE PROPERTIES (Exact name of registrant as specified in its charter) Minnesota 41-0788355 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) W-1290 First National Bank Building 332 Minnesota Street Saint Paul, Minnesota 55101-1361 (Address of principal executive office) (Zip Code) (651) 224-2385 (Registrants telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted to its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Act). Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x Number of shares of beneficial interest outstanding on June 30, 2010: PART I. FINANCIAL INFORMATION Item 1. Financial Statements GREAT NORTHERN IRON ORE PROPERTIES CONDENSED BALANCE SHEETS June 30 December 31 ASSETS (Unaudited) (Note) CURRENT ASSETS Cash and cash equivalents $ $ United States Treasury securities Royalties receivable Prepaid expenses TOTAL CURRENT ASSETS NONCURRENT ASSETS United States Treasury securities PROPERTIES Mineral and surface lands Less: Allowances for accumulated depletion and amortization -36,322,177 -36,029,377 Building and equipment Less: Allowances for accumulated depreciation -208,202 -195,076 TOTAL PROPERTIES TOTAL ASSETS $ $ LIABILITIES AND BENEFICIARIES EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Distributions TOTAL CURRENT LIABILITIES NONCURRENT LIABILITIES Deferred compensation Liability for pension benefits TOTAL NONCURRENT LIABILITIES TOTAL LIABILITIES BENEFICIARIES EQUITY, including certificate holders equity, represented by 1,500,000 certificates (shares or units) of beneficial interest authorized and outstanding, and the reversionary interest Accumulated other comprehensive loss -1,921,073 -2,038,665 TOTAL BENEFICIARIES EQUITY TOTAL LIABILITIES AND BENEFICIARIES EQUITY $ $ Note: The balance sheet at December 31, 2009, has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. See notes to condensed financial statements. -1- GREAT NORTHERN IRON ORE PROPERTIES CONDENSED STATEMENTS OF INCOME (Unaudited) Three Months Ended June 30 Six Months Ended June 30 REVENUES Royalties $ Interest and other income Costs and expenses -844,954 -834,156 -1,694,112 -1,695,036 NET INCOME $ Weighted-average shares outstanding BASIC & DILUTED EARNINGS PER SHARE $ Distributions declared per share $ (1) $ $ (3) $ $2.75 declared 6/7/2010 payable 7/30/2010 $1.80 declared 6/12/2009 paid 7/31/2009 $2.00 declared 3/22/2010 plus $2.75 declared 6/7/2010 paid 4/30/2010 payable 7/30/2010 $1.80 declared 3/10/2009 plus $1.80 declared 6/12/2009 paid 4/30/2009 paid 7/31/2009 See notes to condensed financial statements. -2- GREAT NORTHERN IRON ORE PROPERTIES CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30 Cash flows from operating activities: Cash received from royalties and rents $ $ Cash paid to suppliers and employees -1,224,493 -1,162,333 Interest received NET CASH PROVIDED BY OPERATING ACTIVITIES Cash flows from investing activities: U.S. Treasury securities purchased -500,000 -7,525,000 U.S. Treasury securities matured Expenditures for building and equipment -11,303 0 NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES -2,375,000 Cash flows from financing activities: Distributions paid -6,900,000 -9,450,000 NET CASH USED IN FINANCING ACTIVITIES -6,900,000 -9,450,000 Net decrease in cash and cash equivalents -324,491 -424,000 Cash and cash equivalents at beginning of year CASH AND CASH EQUIVALENTS AT JUNE 30 $ $ See notes to condensed financial statements. -3- GREAT NORTHERN IRON ORE PROPERTIES NOTES TO CONDENSED FINANCIAL STATEMENTS (Unaudited) Periods of Three and Six Months ended June 30, 2010 and June 30, 2009 Note A  BASIS OF PRESENTATION The accompanying unaudited condensed financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the periods stated above are not necessarily indicative of the results that may be expected for each respective full year. For further information, refer to the financial statements and footnotes included in the Great Northern Iron Ore Properties (Trust) Annual Report on Form 10-K for the year ended December 31, 2009. Note B  SECURITIES United States Treasury securities are classified as held-to-maturity securities and are carried at cost, adjusted for accrued interest and amortization of premium or discount. The aggregate fair values listed in the table below are based on quoted prices in active markets for identical assets (Level 1). Securities recognized as current assets will mature within one year of the respective period ending date stated below. Securities recognized as noncurrent assets will mature one to three years from the respective period ending date stated below. Following is an analysis of the securities as of the periods stated: Current Noncurrent June 30, 2010 Dec. 31, 2009 June 30, 2010 Dec. 31, 2009 Aggregate fair value $ Gross unrealized holding gains -19,575 -17,051 -11,020 -5,941 Gross unrealized holding losses  11  Amortized cost basis Accrued interest Amounts shown on balance sheets $ -4- Note C  PENSION PLAN A summary of the components of net periodic pension cost is as follows: Three Months Ended June 30 Six Months Ended June 30 Service cost $ Interest cost Expected return on assets 96,746 81,772 193,492 163,544 Amortization of net loss Amortization of prior service cost Net periodic pension cost $ The plans annual actuarial valuation was performed as of the plans fiscal year-end March 31. The actuarially recommended contribution to the pension plan for 2010 was $577,839, which contribution is scheduled to be made in August 2010. Note D  BENEFICIARIES EQUITY Pursuant to the Court Order of November 29, 1982, the Trustees were directed to create and maintain an account designated as Principal Charges. This account constitutes a first and prior lien of certificate holders on any property transferable to the reversioner and reflects an allocation of beneficiaries equity between the certificate holders and the reversioner. This account is neither an asset nor a liability of the Trust. Rather, this account maintains and represents a balance which will be payable to the certificate holders of record from the reversioner at the end of the Trust. The balance in this account consists of attorneys fees and expenses of counsel for adverse parties pursuant to the Court Order in connection with litigation commenced in 1972 relating to the Trustees powers and duties under the Trust Agreement and the costs of homes and surface lands acquired in accordance with provisions of a lease with United States Steel Corporation, net of an allowance to amortize the cost of the land based on actual shipments of taconite and net of a credit for disposition of tangible assets. Following is an analysis of this account as of June 30, 2010: Attorneys fees and expenses $ Cost of surface lands Cumulative shipment credits 2,027,976 Cumulative asset disposition credits 372,124 Principal Charges account balance $ Upon termination of the Trust, the Trustees shall either sell tangible assets or obtain a loan with tangible assets as security to provide monies for distribution to the certificate holders in the amount of the Principal Charges account balance. -5- Note E  COMPREHENSIVE INCOME A summary of the components of comprehensive income is as follows: Three Months Ended June 30 Six Months Ended June 30 Net income $ Other comprehensive income: Defined benefit pension plan - Amortization of net loss Amortization of prior service cost Total other comprehensive income Total comprehensive income $ Note F  RECENTLY ADOPTED ACCOUNTING STANDARDS In January 2010, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2010-06, Fair Value Measurements and Disclosures (Topic 820) - Improving Disclosures about Fair Value Measurements. This ASU requires some new disclosures and clarifies some existing disclosure requirements about fair value measurements as set forth in Accounting Standards Codification (ASC) Subtopic 820-10. The FASBs objective is to improve these disclosures and, thus, increase the transparency in financial reporting. The Trust adopted the provisions of ASU 2010-06, effective January 1, 2010; however, the adoption of this ASU had no impact on the Trusts financial statements. Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations Periods of Three and Six Months ended June 30, 2010 and June 30, 2009 The Trust owns interest in 12,033 acres on the Mesabi Iron Range Formation in northeastern Minnesota, most of which are under lease to major iron ore producing companies. Due to the Trustees election pursuant to Section 646 of the Tax Reform Act of 1986, as amended, commencing with year 1989 the Trust is not subject to federal and Minnesota corporate income taxes. The Trust is now a grantor trust. Shares of beneficial interest in the Trust are traded on the New York Stock Exchange under the ticker symbol GNI (CUSIP No. 391064102). The terms of the Great Northern Iron Ore Properties Trust Agreement, created December 7, 1906, state that the Trust shall continue for twenty years after the death of the last survivor of eighteen persons named in the Trust Agreement. The last survivor of these eighteen persons died on April 6, 1995. Accordingly, the Trust terminates twenty years from April 6, 1995, that being April 6, 2015. -6- At the end of the Trust on April 6, 2015, the certificates of beneficial interest (shares) in the Trust will cease to trade on the New York Stock Exchange and thereafter will represent only the right to receive certain distributions payable to the certificate holders of record at the time of the termination of the Trust. Upon termination, the Trust is obligated to distribute ratably to these certificate holders the net monies remaining in the hands of the Trustees (after paying and providing for all expenses and obligations of the Trust), plus the balance in the Principal Charges account (this account is explained in the Trusts Annual Report sent to all certificate holders every year). All other Trust property (most notably the Trusts mineral properties and the active leases) must be conveyed and transferred to the reversioner (currently Glacier Park Company, a wholly owned subsidiary of ConocoPhillips) under the terms of the Trust Agreement. We have previously provided information in our various Securities and Exchange Commission filings, including our Annual Report, about the final distribution payable to the certificate holders upon the Trusts termination. The exact final distribution, though not determinable at this time, will generally consist of the sum of the Trusts net monies (essentially, total assets less liabilities and properties) and the balance in the Principal Charges account, less any and all expenses and obligations of the Trust upon termination. To offer a hypothetical example, without factoring in any expenses and obligations of the Trust upon its termination, and using the financial statement values as of December 31, 2009, the net monies were approximately $7,867,000 and the Principal Charges account balance was approximately $4,931,000, resulting in a final distribution payable of approximately $12,798,000, or about $8.53 per share. After payment of this final distribution, the certificates of beneficial interest (shares) would be cancelled and have no further value. It is important to note, however, that the actual net monies on hand and the Principal Charges account balance will most likely fluctuate during the ensuing years and will not be final until after the termination and wind-down of the Trust. The Trust offers this example to further inform investors about the conceptual nature of the final distribution and does not imply or guarantee a specific known final distribution amount. Results of Operations: Royalties decreased $415,141 during the six months ended June 30, 2010, as compared to the same period in 2009, due mainly to less mining from Trust lands during the early part of this year when some of the taconite facilities were just starting up again or increasing their production. However, Royalties increased $1,704,869 during the three months ended June 30, 2010, as compared to the same period in 2009, due mainly to more taconite production from Trust lands in the second quarter of this year, as well as improved royalty rates. Interest and other income decreased $28,286 and $26,719 during the six months and three months ended June 30, 2010, respectively, as compared to the same periods in 2009, due mainly to reduced yields on the Trusts investments. -7- At their meeting held on June 7, 2010, the Trustees declared a distribution of $2.75 per share, amounting to $4,125,000 payable July 30, 2010, to certificate holders of record at the close of business on June 30, 2010. The Trustees have now declared two quarterly distributions in 2010. The first, in the amount of $2.00 per share, was paid on April 30, 2010, to certificate holders of record on March 31, 2010; and the second, that being the current distribution. The first and second quarter 2009 distributions were $1.80 and $1.80 per share, respectively. The Trustees intend to continue quarterly distributions and set the record date as of the last business day of each quarter. The next distribution will be paid in late October 2010 to certificate holders of record on September 30, 2010. A mining agreement dated January 1, 1959, with United States Steel Corporation provides that one-half of annual earned royalty income, after satisfaction of minimum royalty payments, shall be applied to reimburse the lessee for a portion of its cost of acquisition of surface lands overlying the leased mineral deposits, which surface lands are then conveyed to the Trustees. There are surface lands yet to be purchased, the costs of which are yet unknown and will not be known until the actual purchases are made. Liquidity: In the interest of preservation of principal of Court-approved reserves and guided by the restrictive provisions of Section 646 of the Tax Reform Act of 1986, as amended, monies are invested primarily in U.S. Treasury securities with maturity dates not to exceed three years and, along with cash flows from operations, are deemed adequate to meet currently foreseeable liquidity needs. Item 3. Quantitative and Qualitative Disclosures About Market Risk  None Item 4. Controls and Procedures As of the end of the period covered by this report, the Trust conducted an evaluation, under the supervision and with the participation of the Chief Executive Officer and Chief Financial Officer, of the Trusts disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities and Exchange Act of 1934 (the Exchange Act)). Based on this evaluation, the Chief Executive Officer and Chief Financial Officer concluded that the Trusts disclosure controls and procedures are effective to ensure that information required to be disclosed by the Trust in reports that it files or submits under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission rules and forms. There was no change in the Trusts internal control over financial reporting during the Trusts most recently completed fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Trusts internal control over financial reporting. -8- PART II. OTHER INFORMATION Item 1. Legal Proceedings At a hearing held on May 5, 2010, in Ramsey County District Court, Saint Paul, Minnesota, the accounts of the Trustees for the year 2009 were approved. Item 1A. Risk Factors There are no material changes from the risk factors previously disclosed in the Trusts December 31, 2009 Annual Report on Form 10-K. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds  None Item 3. Defaults Upon Senior Securities  None Item 4. (Removed and Reserved)  Not applicable Item 5. Other Information  None Item 6. Exhibits Exhibit No. Document  31.1 Certification of Chief Executive Officer pursuant to Rule 13a-14(a) and Rule 15d-14(a) of the Exchange Act, as amended, and Section 302 of the Sarbanes-Oxley Act of 2002  31.2 Certification of Chief Financial Officer pursuant to Rule 13a-14(a) and Rule 15d-14(a) of the Exchange Act, as amended, and Section 302 of the Sarbanes-Oxley Act of 2002  32 Certifications of Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (furnished but not filed) -9- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. GREAT NORTHERN IRON ORE PROPERTIES (Registrant) Date July 21, 2010 By /s/ Joseph S. Micallef Joseph S. Micallef, President of the Trustees and Chief Executive Officer Date July 21, 2010 By /s/ Thomas A. Janochoski Thomas A. Janochoski, Vice President & Secretary and Chief Financial Officer -10- QUARTERLY REPORT ON FORM 10-Q EXHIBIT INDEX QUARTER ENDED: JUNE 30, 2010 GREAT NORTHERN IRON ORE PROPERTIES W-1290 First National Bank Building 332 Minnesota Street Saint Paul, Minnesota 55101-1361 Exhibit No. Document 31.1 Certification of Chief Executive Officer pursuant to Rule 13a-14(a) and Rule 15d-14(a) of the Exchange Act, as amended, and Section 302 of the Sarbanes-Oxley Act of 2002 31.2 Certification of Chief Financial Officer pursuant to Rule 13a-14(a) and Rule 15d-14(a) of the Exchange Act, as amended, and Section 302 of the Sarbanes-Oxley Act of 2002 32 Certifications of Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (furnished but not filed)
